Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 18 September 2019.
Claims 1-10 are currently pending and have been examined.
Claims 1-10 are currently rejected.
This action is made NON-FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/2019 is partially in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner except where lined though.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a space” in line 3, “a space set in front of the vehicle” in line 3, and “a front space of the vehicle” in line 4. It is unclear if the inventor is referring to the same “space” or multiple different “spaces”. To overcome this rejection the examiner suggest making the wording more clear as to better differentiate between the three “space” terms. For the purposes of examination, the examiner is interpreting “a space” to be “a desired buffer distance”, “a space set in front of the vehicle” to be “a minimum value for the forward buffer distance”, and “a front space of the vehicle” to be “a forward buffer distance”.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1-7, 9, and 10 are directed to a system, method, or product, which are one of the statutory categories of invention. (Step 1: YES)
The examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 9 and product Claim 10. Claim 1 recites the limitations of: detect an obstacle in front of a vehicle, determine a degree of risk, search for a retreat destination candidate for the vehicle, determine a degree of safety of the retreat destination candidate, and generate a retreat action plan.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes. Detecting, determining, searching, and generating recites concepts performed in the human mind. If a claim limitation, under its broadest reasonable “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The vehicle control system and various “units” in Claim 1 is just applying generic computer components to the recited abstract limitations. The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 9 & 10 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea.)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a vehicle control system. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea without a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 9, and 10 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application.)
	The claims do not include additional elements that are sufficient to amount to significantly more that the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere In the instant application, fig. 1 showing vehicle control units. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claims 1, 9, and 10 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more.)
	Dependent claims further define the abstract idea that is present in their respective independent claims 1 and thus correspond to Mental Processes and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the claims 1-7, 9, and 10 are not patent-eligible.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Barton-Sweeney (U.S. Pat. No. 9,551,992) in view of Lee (U.S. Pub. No. 2018/0147988).
Regarding claim 1:
Barton-Sweeney teaches:
A vehicle control system (computing system 110 may be part of an autonomous driving computing system incorporated into vehicle 100 [col 7, lines 26-28]) comprising:
a detection unit (a perception system 172) configured to detect an obstacle in front of a vehicle (a perception system 172 (for detecting objects in the vehicle's environment). [col 7, lines 33-35];  a forward radar could be used to monitor objects directly in front of the vehicle. [col 5, lines 47-49]);
a risk determining unit (the secondary computing system) configured to determine a degree of risk to the vehicle of the obstacle detected by the detection unit (the one or more processors of the secondary computing system are configured to receive the fall back trajectory; control the vehicle according to the fall back trajectory; wait for an updated trajectory from the primary computing system while controlling the vehicle; and when the vehicle reaches a threshold point on the fall back trajectory and an updated trajectory has not yet been received by the secondary computing system, continue to control the vehicle according to the fall back trajectory in order to safely stop the vehicle. ;
and an action plan generating unit configured to search for a retreat destination candidate for the vehicle (This information, along with position information identifying the current geographic location of the vehicle from the positioning system 170, may be fed to the computing device 112 of the computing system 110 in order to generate trajectories for the vehicle. As noted above, in order to do so, the computing device 112 may also retrieve relevant detailed map information. From a given geographic location of the vehicle, the computing system 110 may generating two different trajectories, only one of which is actually sent to the computing system 210 to be acted upon. The first trajectory may be a nominal trajectory that enables the vehicle to continue towards achieving the mission goal, while the second trajectory may be a fall back trajectory. [col 14, lines 10-24]), [determine a degree of safety of the retreat destination candidate], and generate a retreat action plan for the vehicle [on the basis of a result of the determination of the degree of safety of the retreat destination candidate] in a case in which the degree of risk determined by the risk determining unit is equal to or higher than a threshold (the fall back trajectory may actually include the vehicle pulling over to a safe position and stopping the vehicle. This fall back trajectory may therefore extend some nominal distance into the future, such as 20 seconds or more or less. As an example, a fall back trajectory may include the vehicle pulling over and coming to a stop within about 7 seconds when the vehicle is traveling at 25 miles per hour. This would correspond to approximately how long it would take the vehicle to achieve this. [col 14, lines 25-33]; examiner is interpreting the above to constitute evaluating a degree of risk since it is evaluating the safety factor of a primary and fallback trajectory, and in a case a primary trajectory cannot be reestablished the fallback trajectory (to safely pull the car over) is performed.).
Lee also teaches:
A vehicle control system (The vehicle driving information may be information that is utilized by the controller 170 or the operation system 700 to control the vehicle 100. [0047]) comprising:
a detection unit (The object detection device 300) configured to detect an obstacle in front of a vehicle (The object detection device 300 may detect an object existing within a specific distance from the vehicle 100. The object may include an obstacle, a nearby vehicle, a pedestrian, and any other object of certain volume. Based on the object information, the controller 170 may detect an object existing around the vehicle 100. The controller 170 may determine volume of a space that exists in a specific area. [0264]);
and an action plan generating unit (The controller 170 may search for at least one available stopping area [0248]) configured to search for a retreat destination candidate for the vehicle (fig. 17, available stopping area 1100a; the found available stopping area 1100a [0317]),
Barton-Sweeney doesn’t explicitly teach, however Lee teaches:
determine a degree of safety of the retreat destination candidate (the recommended area 1400 may be an area which the vehicle 100 can arrive at the earliest time in an available stopping area, an area closest to a destination, an area from which a user can reach a destination at the earliest time, an area which is most safe, or an area which fits a user's desired stopping type. [0294]; The controller 170 may calculate safety level distribution in a found available stopping area 1100a based on object information, nearby vehicle information, and traffic information. The nearby vehicle information may be information transmitted by a nearby vehicle. The nearby vehicle information may include information about a location, a speed, a control status, a model, and an occupant of the nearby vehicle. [0315]; A safety level may be a value indicating how much a corresponding area is safe. For example, an area having a relatively high safety level may be determined to be safer than an area having a relatively low safety level. [0318]), and generate a retreat action plan for the vehicle (the examiner is interpreting the selection of the optimal stopping location as “generating a retreat action plan” as is disclosed in the mappings above and below.) on the basis of a result of the determination of the degree of safety of the retreat destination candidate (The controller 170 may determine that an area having a safety level equal to or greater than a set value in a found available stopping area 1100a is the recommended area 1400. [0322]) in a case in which the degree of risk determined by the risk determining unit is equal to or higher than a threshold (The controller 170 may determine that an area having a safety level equal to .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Barton-Sweeney to include the teachings as taught by Lee to provide “vehicle that determines whether a particular area is a recommended area based on an occupant disembarking location. [Lee, 0335]” This in turn allows for the egress location of the passenger to factor into the safety calculation and provide an optimal location to pull off the road.
Regarding claim 2:
Barton-Sweeney in view of Lee disclose all the limitations of claim 1, upon which this claim is dependent.
Lee further teaches:
wherein the action plan generating unit searches for a plurality of retreat destination candidates (fig. 17, available stopping area 1100a; the found available stopping area 1100a [0317]), determines a degree of safety of each of the plurality of retreat destination candidates (According to the width of the found available stopping area 1100a and the size of the vehicle, the controller 170 may determine a location of each expected stopping location 1700 and the number of expected stopping locations 1700. By calculating a safety level of each of the multiple expected stopping locations 1700, the controller 170 may calculate safety level distribution in the available stopping area 1100a. [0317]), and generates the retreat action plan on the basis of a result of the determination of the degree of safety of each of the plurality of retreat destination candidates (Thus, the controller 170 may determine that a safety level .
Regarding claim 3:
Barton-Sweeney in view of Lee disclose all the limitations of claim 2, upon which this claim is dependent.
Lee further teaches:
wherein the plurality of retreat destination candidates include a first retreat destination candidate (fig. 17, vehicle 100 with multiple expected stopping locations 1700 ahead of it at varying locations along the road.) and a second retreat destination candidate that is located farther away than the first retreat destination candidate when seen from the vehicle (fig. 17, multiple further locations that are further down the road than the first point 1700.),
and wherein the action plan generating unit generates a retreat action plan for the vehicle to retreat to the second retreat destination candidate in a case in which a degree of safety of the second retreat destination candidate is higher than a degree of safety of the first retreat destination candidate (The controller 170 may determine that an area having a safety level equal to or greater than a set value in a found available stopping area 1100a is the recommended area 1400. The set value may be a value determined through experiments or may be set by a user. If there is no area having a safety level equal to or greater than a set value in the found available stopping area .
Regarding claim 4:
Barton-Sweeney in view of Lee disclose all the limitations of claim 1, upon which this claim is dependent.
Lee further teaches:
wherein the action plan generating unit determines the degree of safety of the retreat destination candidate (The controller 170 may determine that an area having a safety level equal to or greater than a set value in a found available stopping area 1100a is the recommended area 1400. [0322]) on the basis of at least a degree of ease for a vehicle occupant to evacuate from the retreat destination candidate (the controller 170 may determine, based on object information, an area 1400 in a found available stopping area 1100a in which a street tree 2000b or a traffic corn 2000a does not exist within a set disembarking distance from the right rear occupant disembarking location. If an occupant disembarking location is on the right rear side and it is determined that the traffic corn 200a exists within the set disembarking distance from the right rear occupant disembarking location, the controller 170 may determine that an area in which the vehicle 100 is now positioned is not a recommended area. If any structure does not exit around the right rear occupant disembarking location, the controller 170 may determine that an area where the vehicle 100 is not positioned is a recommended area 1400, although the street tree 2000b is located on the right-side front of the vehicle 100. The controller 170 .
Regarding claim 5:
Barton-Sweeney in view of Lee disclose all the limitations of claim 4, upon which this claim is dependent.
Lee further teaches:
wherein the action plan generating unit determines the degree of safety of the retreat destination candidate (The controller 170 may determine that an area having a safety level equal to or greater than a set value in a found available stopping area 1100a is the recommended area 1400. [0322]) on the basis of at least a degree of freedom in the periphery of the retreat destination candidate as the degree of ease for the vehicle occupant to evacuate from the retreat destination candidate ().
Regarding claim 6:
Barton-Sweeney in view of Lee disclose all the limitations of claim 4, upon which this claim is dependent.
Lee further teaches:
wherein the action plan generating unit determines the degree of safety of the retreat destination candidate (The controller 170 may determine that an area having a safety level equal to or greater than a set value in a found available stopping area 1100a is the recommended area 1400. [0322]) on the basis of at least a degree of ease for the vehicle occupant to move to an evacuation path as the degree of ease for the vehicle occupant to evacuate from the retreat destination candidate (In an example (a) shown .
Regarding claim 8:
Barton-Sweeney in view of Lee disclose all the limitations of claim 1, upon which this claim is dependent.
Lee further teaches:
an automatic driving mode control unit configured to switch a driving mode of the vehicle to a limited automated driving mode (Based on a user input received using the user interface device 200, the vehicle 100 may enter one of the autonomous mode, the  in which at least one of an operation for the vehicle (When the vehicle 100 is in a remote control mode, the controller 170 may control the vehicle 100 based on a remote control signal received by the communication device 400. [0237]; examiner is interpreting Lee to disclose that “operation of the vehicle is limited” because it is reliant on the external remote signal and not free to make its own decisions.) and a moving range of the vehicle is limited (examiner is interpreting this limitation in the alternative recitation.);
and an acceptance unit (a remote control signal received by the communication device 400. [0237]) configured to accept a guidance instruction from the outside in the limited automated driving mode (when the vehicle 100 in the remote control mode, a different device other than the vehicle 100 may control the vehicle 100. If the vehicle 100 operates in the remote control mode, the vehicle 100 may receive a remote control signal, transmitted by a nearby vehicle, through the communication device 400. The vehicle 100 may be controlled based on the remote control signal. [0057]), wherein the action plan generating unit generates an action plan for the vehicle in the limited automated driving mode on the basis of the guidance instruction accepted by the acceptance unit (the controller 170 may control the vehicle 100 based on a remote control signal received by the communication device 400. [0237]).
Regarding claim 9:
Barton-Sweeney teaches:
A vehicle control method (methods for providing suggested locations for pick up and destination locations. [abstract]) using an in-vehicle computer (computing system 110 may be part of an autonomous driving computing system incorporated into vehicle 100 [col 7, lines 26-28]), the vehicle control method comprising:
detecting an obstacle in front of a vehicle (a perception system 172 (for detecting objects in the vehicle's environment). [col 7, lines 33-35];  a forward radar could be used to monitor objects directly in front of the vehicle. [col 5, lines 47-49]); 
determining a degree of risk to the vehicle of the obstacle (the one or more processors of the secondary computing system are configured to receive the fall back trajectory; control the vehicle according to the fall back trajectory; wait for an updated trajectory from the primary computing system while controlling the vehicle; and when the vehicle reaches a threshold point on the fall back trajectory and an updated trajectory has not yet been received by the secondary computing system, continue to control the vehicle according to the fall back trajectory in order to safely stop the vehicle. [ col 2, lines 44-53]; to keep the secondary computing system as simple as possible, this sensor may simply be used by the vehicle simply as a last resort option to apply the brakes as much as possible where an object is detected within a certain distance of the vehicle. However, in order to avoid this action when not necessary, the sensor may be configured to filter many different types of objects, for example, based on distance and speed of the object and/or vehicle. [col 5, lines 49-56]; examiner is interpreting the above to constitute "determining a degree of risk" since it is deciding if the system needs to react to an object based on its properties. Only in situations where there was a risk would the system have to take evasive actions or maintain the fallback trajectory and pull over.);
and searching for a retreat destination candidate for the vehicle (This information, along with position information identifying the current geographic location of the vehicle from the positioning system 170, may be fed to the computing device 112 of the computing system 110 in order to generate trajectories for the vehicle. As noted above, in order to do so, the computing device 112 may also retrieve relevant detailed map information. From a given geographic location of the vehicle, the computing system 110 may generating two different trajectories, only one of which is actually sent to the computing system 210 to be acted upon. The first trajectory may be a nominal trajectory that enables the vehicle to continue towards achieving the mission goal, while the second trajectory may be a fall back trajectory. [col 14, lines 10-24]), [determining a degree of safety of the retreat destination candidate], and generating a retreat action plan for the vehicle [on the basis of a result of the determination of the degree of safety of the retreat destination candidate] in a case in which the degree of risk is equal to or higher than a threshold (the fall back trajectory may actually include the vehicle pulling over to a safe position and stopping the vehicle. This fall back trajectory may therefore extend some nominal distance into the future, such as 20 seconds or more or less. As an example, a fall back trajectory may include the vehicle pulling over and coming to a stop within about 7 seconds when the vehicle is traveling at 25 miles per hour. This would correspond to approximately how long it would take the vehicle to achieve this. [col 14, lines 25-33]; examiner is interpreting the above to constitute evaluating a degree of risk since it is evaluating the safety factor of a primary and fallback trajectory, and in a case a primary trajectory cannot be reestablished the fallback trajectory (to safely pull the car over) is performed.).

A vehicle control method (FIG. 8 illustrates an example method for controlling a vehicle. [0241]) using an in-vehicle computer (The vehicle driving information may be information that is utilized by the controller 170 or the operation system 700 to control the vehicle 100. [0047]), the vehicle control method comprising:
detecting an obstacle in front of a vehicle (The object detection device 300 may detect an object existing within a specific distance from the vehicle 100. The object may include an obstacle, a nearby vehicle, a pedestrian, and any other object of certain volume. Based on the object information, the controller 170 may detect an object existing around the vehicle 100. The controller 170 may determine volume of a space that exists in a specific area. [0264]); 
and searching for a retreat destination candidate for the vehicle (fig. 17, available stopping area 1100a; the found available stopping area 1100a [0317]), 
Barton-Sweeney doesn’t explicitly teach, however Lee teaches:
determining a degree of safety of the retreat destination candidate (the recommended area 1400 may be an area which the vehicle 100 can arrive at the earliest time in an available stopping area, an area closest to a destination, an area from which a user can reach a destination at the earliest time, an area which is most safe, or an area which fits a user's desired stopping type. [0294]; The controller 170 may calculate safety level distribution in a found available stopping area 1100a based on object information, nearby vehicle information, and traffic information. The nearby vehicle information may be information transmitted by a nearby vehicle. The nearby vehicle information may include information about a location, a speed, a control status, a model, and an occupant of the , and generating a retreat action plan for the vehicle (the examiner is interpreting the selection of the optimal stopping location as “generating a retreat action plan” as is disclosed in the mappings above and below.) on the basis of a result of the determination of the degree of safety of the retreat destination candidate (The controller 170 may determine that an area having a safety level equal to or greater than a set value in a found available stopping area 1100a is the recommended area 1400. [0322]) in a case in which the degree of risk is equal to or higher than a threshold (The controller 170 may determine that an area having a safety level equal to or greater than a set value in a found available stopping area 1100a is the recommended area 1400. [0322]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Barton-Sweeney to include the teachings as taught by Lee to provide “vehicle that determines whether a particular area is a recommended area based on an occupant disembarking location. [Lee, 0335]” This in turn allows for the egress location of the passenger to factor into the safety calculation and provide an optimal location to pull off the road.
Regarding claim 10:
Barton-Sweeney teaches:
A vehicle control program (The instructions 132, 232 may be any set of instructions to be executed directly (such as machine code) or indirectly (such as scripts) by the causing an in-vehicle computer (computing system 110 may be part of an autonomous driving computing system incorporated into vehicle 100 [col 7, lines 26-28]) to execute: 
detecting an obstacle in front of a vehicle (a perception system 172 (for detecting objects in the vehicle's environment). [col 7, lines 33-35];  a forward radar could be used to monitor objects directly in front of the vehicle. [col 5, lines 47-49]);
determining a degree of risk to the vehicle of the obstacle (the one or more processors of the secondary computing system are configured to receive the fall back trajectory; control the vehicle according to the fall back trajectory; wait for an updated trajectory from the primary computing system while controlling the vehicle; and when the vehicle reaches a threshold point on the fall back trajectory and an updated trajectory has not yet been received by the secondary computing system, continue to control the vehicle according to the fall back trajectory in order to safely stop the vehicle. [ col 2, lines 44-53]; to keep the secondary computing system as simple as possible, this sensor may simply be used by the vehicle simply as a last resort option to apply the brakes as much as possible where an object is detected within a certain distance of the vehicle. However, in order to avoid this action when not necessary, the sensor may be configured to filter many different types of objects, for example, based on distance and speed of the object and/or vehicle. [col 5, lines 49-56]; examiner is interpreting the above to constitute "determining a degree of risk" since it is deciding if the system needs to react ;
and searching for a retreat destination candidate for the vehicle (This information, along with position information identifying the current geographic location of the vehicle from the positioning system 170, may be fed to the computing device 112 of the computing system 110 in order to generate trajectories for the vehicle. As noted above, in order to do so, the computing device 112 may also retrieve relevant detailed map information. From a given geographic location of the vehicle, the computing system 110 may generating two different trajectories, only one of which is actually sent to the computing system 210 to be acted upon. The first trajectory may be a nominal trajectory that enables the vehicle to continue towards achieving the mission goal, while the second trajectory may be a fall back trajectory. [col 14, lines 10-24]), [determining a degree of safety of the retreat destination candidate], and generating a retreat action plan for the vehicle [on the basis of a result of the determination of the degree of safety of the retreat destination candidate] in a case in which the degree of risk is equal to or higher than a threshold (the fall back trajectory may actually include the vehicle pulling over to a safe position and stopping the vehicle. This fall back trajectory may therefore extend some nominal distance into the future, such as 20 seconds or more or less. As an example, a fall back trajectory may include the vehicle pulling over and coming to a stop within about 7 seconds when the vehicle is traveling at 25 miles per hour. This would correspond to approximately how long it would take the vehicle to achieve this. [col 14, lines 25-33]; examiner is interpreting the above to constitute evaluating a degree of risk since it is evaluating the safety factor of a primary and fallback trajectory, and in a case a .
Lee also teaches:
A vehicle control program (The memory 140 may store various data for the overall operation of the vehicle 100, such as programs for the processing or control of the controller 170. [0233]) causing an in-vehicle computer (The vehicle driving information may be information that is utilized by the controller 170 or the operation system 700 to control the vehicle 100. [0047]) to execute: 
detecting an obstacle in front of a vehicle (The object detection device 300 may detect an object existing within a specific distance from the vehicle 100. The object may include an obstacle, a nearby vehicle, a pedestrian, and any other object of certain volume. Based on the object information, the controller 170 may detect an object existing around the vehicle 100. The controller 170 may determine volume of a space that exists in a specific area. [0264]);
and searching for a retreat destination candidate for the vehicle (fig. 17, available stopping area 1100a; the found available stopping area 1100a [0317]), 
Barton-Sweeney doesn’t explicitly teach, however Lee teaches:
determining a degree of safety of the retreat destination candidate (the recommended area 1400 may be an area which the vehicle 100 can arrive at the earliest time in an available stopping area, an area closest to a destination, an area from which a user can reach a destination at the earliest time, an area which is most safe, or an area which fits a user's desired stopping type. [0294]; The controller 170 may calculate safety level distribution in a found available stopping area 1100a based on object information, nearby , and generating a retreat action plan for the vehicle (the examiner is interpreting the selection of the optimal stopping location as “generating a retreat action plan” as is disclosed in the mappings above and below.) on the basis of a result of the determination of the degree of safety of the retreat destination candidate (The controller 170 may determine that an area having a safety level equal to or greater than a set value in a found available stopping area 1100a is the recommended area 1400. [0322]) in a case in which the degree of risk is equal to or higher than a threshold (The controller 170 may determine that an area having a safety level equal to or greater than a set value in a found available stopping area 1100a is the recommended area 1400. [0322]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Barton-Sweeney to include the teachings as taught by Lee to provide “vehicle that determines whether a particular area is a recommended area based on an occupant disembarking location. [Lee, 0335]” This in turn allows for the egress location of the passenger to factor into the safety calculation and provide an optimal location to pull off the road.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barton-Sweeney (U.S. Pat. No. 9,551,992) in view of Lee (U.S. Pub. No. 2018/0147988) in further view of Yamashiro (U.S. Pub. No. 2013/0041567).
Regarding claim 7:
Barton-Sweeney in view of Lee disclose all the limitations of claim 1, upon which this claim is dependent.
Barton-Sweeney further teaches:
wherein, in a case in which the vehicle is caused to stop in accordance with the retreat action plan (the fall back trajectory may actually include the vehicle pulling over to a safe position and stopping the vehicle. This fall back trajectory may therefore extend some nominal distance into the future, such as 20 seconds or more or less. As an example, a fall back trajectory may include the vehicle pulling over and coming to a stop within about 7 seconds when the vehicle is traveling at 25 miles per hour. This would correspond to approximately how long it would take the vehicle to achieve this. [col 14, lines 25-33]), 
by an automated driving control unit executing at least one of speed control (the secondary computing system may communicate and control the heading and speed of the vehicle. [col 4, lines 36-38]) and steering control of the vehicle (the secondary computing system may communicate and control the heading and speed of the vehicle. [col 4, lines 36-38]).
Barton-Sweeney in view of Lee does not teach, however Yamashiro teaches:
the action plan generating unit sets a space wider than a space set in front of the vehicle at the time of stopping the vehicle as a front space of the vehicle in automated driving realized (the apparatus may further include a target inter-vehicle distance determination unit for determining a target inter-vehicle distance to the lead vehicle. [0014]) 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Barton-Sweeney in view of Lee to include the teachings as taught by Yamashiro to provide “for keeping a certain inter-vehicle distance interposed between vehicles [Yamashiro, 0003]” which allows for “the inter-vehicle distance between the vehicles may be reduced to accommodate more vehicles in one convoy, or may be reduced to increase the energy efficiency by the reduction of the travel resistance for each vehicle. [Yamashiro, 0004]”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lu (U.S. Pub. No. 2015/0019063) discloses an environment monitor has a plurality of sensors for detecting predetermined safety risks associated with a plurality of potential destination regions around a vehicle as the vehicle moves over a roadway. The environment monitor selects one of the potential destination regions having a substantially lowest safety risk as a target area. A path determination unit assembles a plurality of plausible paths between the vehicle and the target area, monitors predetermined safety risks associated with the plurality of plausible paths, and selects one of the plausible paths having a substantially lowest safety risk as a target path. An impact detector detects an impact between the vehicle and another object. A stability control is 
Choi (U.S. Pub. No. 2012/0078509) discloses methods of controlling a motor vehicle include detecting an unsafe condition. Unsafe conditions can be driver conditions, vehicle conditions as well as external conditions. The method further includes finding a safe area and automatically determining a route to the safe area. A driver can be notified of the route to the safe area.
Mays (U.S. Pub. No. 2018/0052463) discloses a method for controlling a commercial highway vehicle. The method includes detecting a failure of a first component based on a first signal from a first sensor. The method also includes classifying, by an automated driving system on the vehicle, a severity of the component failure. The method further includes determining to stop the vehicle if the severity exceeds a threshold severity level. The method also includes determining an emergency stopping distance based on the severity and a current momentum of the vehicle. The method further includes determining a stopping location within the emergency stopping distance. The method also includes stopping the vehicle at the stopping location. The present disclosure also provides an autonomous commercial vehicle and an emergency control system for performing the method.
Oshida (U.S. Pub. No. 2016/0071418) discloses monitoring characteristics of an occupant of a vehicle and determining an emergency status for the occupant based on characteristics of the occupant, transmitting a request for help based on the emergency status indicating the occupant of the vehicle is experiencing an emergency, receiving a “follow me” request from a potential leader vehicle, enabling follower mode such that 
Tuukkanen (U.S. Pat. No. 10,532,744) discloses an apparatus, method and computer program wherein the apparatus comprises: processing circuitry; and memory circuitry including computer program code; the memory circuitry and the computer program code configured to, with the processing circuitry, cause the apparatus at least to perform: obtaining information from at least one sensor wherein the information comprises a current location of a vehicle; using the obtained information to determine an autonomous evacuation strategy for the vehicle; and enabling the vehicle to access the autonomous evacuation strategy when an emergency is detected.
Milovich (U.S. Pat. No. 10,262,538) discloses systems, methods, computer program products, and the like, for creating a database of pull-off areas for a vehicle based on aggregated pull-off information received from a plurality of vehicles and other sources. In one embodiment, the aggregated, crowd-sourced pull-off information may be available to a mobile device (such as an autonomous vehicle or mobile communication device) for reference by the device to understand the condition, location, and availability of potential pull-off areas near a roadway.
Mirwaldt (DE 102012008090) discloses a method or an emergency stop assistant for carrying out a safe emergency stop maneuver of a moving motor vehicle works in the following steps: monitoring the driver of the motor vehicle for generating driver status 
Eigel (CN106043293) discloses an emergency parking area for safely parking method and a device of a vehicle, wherein the emergency parking area is selected from the digital map after identifying the emergency situation of the motor vehicle, and park the vehicle in the emergency parking area by the automatic running function, in order to park the vehicle to implement the following steps: executing a surrounding environment detection, determination of a stationary object in the selected and local conditions, because the best parking vehicle inspection of local conditions in emergency stops and a static object area and determining the best emergency stops in the emergency parking area. and using the automatic running function best emergency parking the vehicle parked in the emergency parking area.
Tamagaki (JP2016197394) discloses a technique which is capable of alleviating the anxiety of occupants in a vehicle which is running by automatic evacuation control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180.  The examiner can normally be reached on M-Th 8AM - 4PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665